Opinion filed January 13, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00198-CV
                                     __________

            IN RE COMMITMENT OF V.S. A/K/A V.S., JR.


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 23086-B


                      MEMORANDUM OPINION
      V.S. a/k/a V.S., Jr. is currently under indictment for the repeated violation of
a protective order. See TEX. PENAL CODE ANN. § 25.07 (West Supp. 2021); TEX.
CODE CRIM. PROC. ANN. art. 17.292 (West Supp. 2021). After Appellant was
determined to be incompetent to stand trial, he filed a pro se notice of appeal from
the trial court’s interlocutory judgment of incompetency. We dismiss the appeal.
      As conceded in the brief filed by Appellant’s counsel and asserted by the State
in its motion to dismiss this appeal, we have no jurisdiction over an interlocutory
appeal relating to a determination of a defendant’s competency to stand trial. See
Queen v. State, 212 S.W.3d 619, 622–23 (Tex. App.—Austin 2006, no pet.); see
also CRIM. PROC. arts. 46B.005, .011 (West 2018). Article 46B.011 specifically
provides: “Neither the state nor the defendant is entitled to make an interlocutory
appeal relating to a determination or ruling under Article 46B.005 [Determining
Incompetency to Stand Trial].”             The judgment of incompetency from which
Appellant filed a pro se notice of appeal is an interlocutory determination of
incompetency made by the trial court pursuant to Article 46B.005 and, therefore, is
not appealable at this time. 1 Queen, 212 S.W.3d at 622–23.
       Although Appellant’s counsel concedes that this court lacks jurisdiction to
conduct an interlocutory review of the trial court’s finding of incompetence, he
requests that we review the trial court’s rulings with respect to the order of inpatient
treatment and the issue of bail. These matters, however, relate to the trial court’s
ruling under Article 46B.005 and, therefore, are not appealable. See id. at 623
(holding that the court of appeals had no jurisdiction but suggesting that these
matters may be addressed in an application for writ of habeas corpus).
       We grant the State’s motion to dismiss, and we dismiss this appeal for want
of jurisdiction.


                                                      W. STACY TROTTER
                                                      JUSTICE


January 13, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


       1
        We note that this is not an appeal from a civil commitment order issued under Chapter 46B,
subchapter E. See CRIM. PROC. arts. 46B.102(d)(3), .103(d)(3) (authorizing certain appeals from a
commitment order that stems from a criminal proceeding); see also In re Commitment of J.A.A., No. 11-
20-00142-CV, 2021 WL 4097085, at *1 (Tex. App.—Eastland Sept. 9, 2021, no pet.) (mem. op.); Queen,
212 S.W.3d at 622–23.

                                                 2